                                          Case 3:21-cv-06316-MMC Document 14 Filed 09/15/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      WHITSON HUNTER, et al.,                         Case No. 21-cv-06316-MMC
                                                         Plaintiffs,
                                  8
                                                                                         ORDER REMANDING CASE
                                                   v.
                                  9

                                  10     HINES INTERESTS LP,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          By order filed August 24, 2021, the Court directed defendant Hines Interests

                                  14   Limited Partnership ("HILP") to show cause why the above-titled action should not be

                                  15   remanded for lack of subject matter jurisdiction, specifically, for lack of diversity between

                                  16   HILP and the two plaintiffs, Whitson Hunter and D'Hante Jackson.1

                                  17          Now before the Court is HILP's "Response to Order to Show Cause Re Diversity

                                  18   Jurisdiction," filed September 8, 2021. Having read and considered the response, the

                                  19   Court rules as follows.

                                  20          In its notice of removal, HILP, a "privately held limited partnership" (see Notice of

                                  21   Removal ¶ 9), asserts that both plaintiffs are citizens of California (see id. ¶ 8). As noted

                                  22   in the Court's order to show cause, however, the notice of removal does not identify the

                                  23   state or states of which HILP is a citizen, as it includes no facts identifying the citizenship

                                  24   of each of its general and limited partners. See Carden v. Arkoma Associates, 494 U.S.

                                  25   185, 195-96 (1990) (holding citizenship of limited partnership "depends on the citizenship

                                  26
                                  27          1
                                                  On August 16, 2021, HILP removed the case, asserting diversity jurisdiction
                                  28   existed.
                                          Case 3:21-cv-06316-MMC Document 14 Filed 09/15/21 Page 2 of 2




                                  1    of all the members") (internal quotation and citation omitted).

                                  2           In its response, HILP asserts its "limited partnership interests are owned by two

                                  3    privately held limited partnerships, Hines Global Real Estate Holdings LP ('HGREH'), a

                                  4    Delaware limited partnership, and Hines Real Estate Limited Partnership ('HREH'), a

                                  5    Texas limited partnership," and that it has one "general partner, Proj II ̶ Business GP

                                  6    LLC ('Proj II GP')," which, in turn, is "owned by HGREH." (See Def.'s Response at 3:3-9.)

                                  7    In short, each of HILP's members/partners is itself a limited partnership or limited liability

                                  8    corporation.

                                  9           HILP has not, however, provided any information as to the citizenship of those

                                  10   entities. Rather, HILP only asserts that each of its members/partners has its principal

                                  11   place of business in Texas (see id. at 3:10-11), an irrelevant fact for purposes of

                                  12   establishing citizenship of a limited partnership. See Carden, 494 U.S. at 189 (noting
Northern District of California
 United States District Court




                                  13   limited partnership "may not be deemed a 'citizen' under the jurisdiction rule established

                                  14   for corporations"). Consequently, HILP, having failed to show the citizenship of HILP's

                                  15   general and limited partners, has failed to establish diversity of citizenship.

                                  16          Accordingly, the above-titled action is hereby REMANDED to the Superior Court of

                                  17   California, in and for the County of Alameda.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: September 15, 2021
                                                                                                MAXINE M. CHESNEY
                                  21                                                            United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
